Title: Recommendation of William McClure by Thomas Jefferson and Thomas Mann Randolph, 12 March 1814
From: Jefferson, Thomas,Randolph, Thomas Mann,McClure, William
To: 


          The bearer Wm Mclure removed from N.C. to this neighborhood under an engagement to instruct us in the use of the Spinning Jenny. several of these machines have been made by him & by our own workmen, and our Spinners are
			 taught to use them so completely as to ensure our being able to clothe our own people by the labor of a few of the least useful of them. his principal profession is that of weaving, of which we
			 have
			 no other experience than his having taught some of our people to weave single & double cloth, being all our wants have hitherto called for. he has lived here between 2. & 3. years and I
			 have
			 found him to be an honest, disinterested man, good humored, accomodating and sober. I have thought it a duty, at his request, to state these truths
           Mar. 12. 14Th:J.TMR.
        